Citation Nr: 1427215	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  03-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


	THE ISSUES	 

1.  Entitlement to service connection for a right elbow disability, to include as due to an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral elbow tendon disability, to include as due to an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a bilateral shoulder disability, to include as due to an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a bilateral wrist disability, to include as due to an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a bilateral ankle disability, to include as due to an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a cervical spine disability, to include as due to an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for a lumbar spine disability, to include as due to an undiagnosed illness and/or exposure to environmental toxins, and to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, which includes service in Southwest Asia.  He also had a period of active duty for training (ACDUTRA) from July 1989 to January 1990.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for joint aches as new and material evidence had not been submitted.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

The Veteran testified before the Board at an August 2007 hearing at the RO (Travel Board hearing), and a transcript of that hearing has been associated with the record.

In November 2007, the Board remanded the issue of whether new and material evidence had been submitted to reopen the claim of service connection for joint aches for further development.

The Board granted the petition to reopen the claim of service connection for joint aches by way of a November 2009 decision.  The Board also remanded the underlying claim for further development.

The Board again remanded the claims on appeal for further development in December 2010, April 2012, and April 2013.  In its April 2013 remand, the Board recharacterized the issues on appeal as listed above.

The Veteran had also perfected an appeal with regard to a claim of service connection for a right knee disability, and the Board had remanded this issue in April 2013 for further development.  In December 2013, the Appeals Management Center granted service connection for right knee chondromalacia patella, and thereby resolved the appeal as to that issue.
This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

As noted by the Board in its April 2012 and April 2013 remands, the Veteran's representative raised a claim for a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities in a March 2012 letter.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its April 2013 remand, the Board instructed the AOJ to contact the appropriate agencies (including, but not limited to, the National Personnel Records Center (NPRC) and the appropriate Department of Defense (DOD) agency) and request verification of any environmental toxins to which the Veteran may have been exposed during his service in the Persian Gulf.  The Board also referenced VBA Training Letter 10-03.  Although a copy of VBA Training Letter 10-03 was subsequently included among the Veteran's paperless records in VBMS, the AOJ did not contact the NPRC, the Department of Defense, or any other entity to attempt to verify the nature of the Veteran's potential exposure to environmental toxins in the Persian Gulf.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As there is no indication in the record that the AOJ contacted the NPRC, DOD, or any other entity to obtain any available information concerning the Veteran's potential exposure to environmental toxins in service, the Board is compelled to again remand this claim for compliance with the instructions in its April 2013 remand.

Moreover, the Veteran contends that he experiences a disability manifested by multiple joint pain.  His current claim of service connection for this disability was received by VA in December 2001.  A February 2001 VA primary care treatment note includes a diagnosis of fibromyalgia.  Also, a January 2002 VA primary care treatment note indicates that he had a history of fibromyalgia.  Although the Veteran has been afforded several VA examinations to assess the nature and etiology of his claimed joint pain, no examination has been conducted to determine whether he experiences fibromyalgia.  In light of the Veteran's claim of service connection for multiple joint pain, the above evidence, and the Veteran's service in Southwest Asia during the Persian Gulf War, a remand is also necessary to afford him a new VA examination to determine whether he has experienced fibromyalgia at any time during the claim period.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the appropriate Department of Defense agency, and any other appropriate entity and request verification of any environmental toxins to which the Veteran may have been exposed during his service in the Persian Gulf.  All efforts to obtain such information must be documented in the record.

2.  After all efforts have been exhausted to obtain any information concerning the Veteran's potential exposure to environmental toxins in service, schedule him for a VA examination to determine the nature, severity, and etiology of any current fibromyalgia.  All indicated tests and studies shall be conducted.

All relevant evidence contained in VBMS and the Virtual VA system, including this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any current fibromyalgia identified (i.e. any fibromyalgia diagnosed since December 2001), the examiner shall answer all of the following questions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the current fibromyalgia had its onset during the Veteran's service in the Persian Gulf or during any other period of active service, is related to potential environmental and chemical exposures in service during the Persian Gulf War, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current fibromyalgia was caused (in whole or in part) by the Veteran's service-connected posttraumatic stress disorder?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current fibromyalgia was aggravated (made chronically worse) by the Veteran's service-connected posttraumatic stress disorder?

In formulating the above opinions, the examiner shall acknowledge and comment on any fibromyalgia diagnosed since December 2001 and any evidence of potential environmental and chemical exposures during the Veteran's service in the Persian Gulf during the Persian Gulf War.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report potential exposures to environmental and chemical toxins in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



